In a defamation action, plaintiff appeals from an order of the Supreme Court, Westchester County, entered November 18, 1976, which granted defendant’s motion to dismiss the action and denied his cross motion to vacate the default and restore the case to the Trial Calendar. Order affirmed, with $50 costs and disbursements. It makes no practical difference whether the defendant’s motion was granted under CPLR 3216 or CPLR 3404, as the criteria used to vacate dismissals under either section are the same (see Ruggiero v Elbin Realty, 51 AD2d 1011). Hopkins, J. P., Latham, Titone and O’Connor, JJ., concur.